DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 23 November 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 and 27-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Per claim 2, line 3, “the metadata” is indefinite as line 2 teaches metadata with each page.  It would be more appropriate to replace “the” with “each” on line 3.  Line 4, “the PPA” is indefinite as each page identified by a PPA implies multiple PPAs.  Line 8, “the write timestamp of the PPA” is indefinite for two reasons: 1) “the write timestamp” lacking sufficient antecedent basis, and 2) “the PPA” being indefinite for the same reason set forth above for line 4.
Per claim 3, line 2, “the page” is indefinite as claim 1 teaches multiple pages.  Line 3, both instances of “the page” is indefinite for the same reason set forth above for claim 2.  Line 4, “the invalid data” is indefinite as claim 1 teaches invalidating data of multiple pages, and it is unclear if this invalid data is related to all pages or a particular page.  Line 5, “the invalid data of the page” is indefinite due to “the page” for the same reason set forth above for line 2.
Per claim 6, line 4, “the period” is indefinite as “each period” on line 4 implies more than one period, and it is unclear which period is being referred to.
Per claim 9, line 7, “the pages of data that have been marked as invalid” lacks sufficient antecedent basis as there is not prior teaching of marking pages as invalid.
Per claim 14, line 2, “the pages” is indefinite as claim 9 teaches “pages of data” and “pages of data that have been marked as invalid”.
Per claim 15, line 9, “the delta compressions” is indefinite as the claim only teaches delta compressing multiple pages.  It is unclear whether “the delta 
Per claim 17, line 2, “the reclaimable pages” lacks sufficient antecedent basis.
Per claim 20, line 6, “the data associated with the delta” lacks sufficient antecedent basis.
Per claim 21, line 2, “the deltas for the page” is indefinite as there is no antecedent basis for multiple deltas for a particular page, and it is unclear which page is the claimed “the page”.  Not only claim 15 teaches multiple pages, claim 20 further teaches a page mapped to each delta.  Line 3, “the page” is indefinite as it is unclear which page is the referred page.  Line 5, “the page” is indefinite as it is unclear which page is the referred page.  Line 8, “the page” is indefinite as it is unclear which page is the referred page.  
Per claim 22, on lines 2, 4, 6 and 8, each recitation of “the page” is indefinite for the same reason set forth above for claim 21.  On line 6, “the logical page address associated with each of the unexpired versions of the page” lacks sufficient antecedent basis.  Claim 20 only teaches a logical page address of a page mapped to the delta in each delta.
Per claim 27, on lines 1 and 3-6, each recitation of “the page” is indefinite as claim 23 teaches “pages organized into a plurality of blocks”, “invalid pages”, “respective pages of the victim data block”, “a page of the victim data block” and “pages invalidated during a time segment”.
Per claim 28, on lines 1 and 3-4, each recitation of “the page” is indefinite for the same reason set forth above for claim 27.

	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-22 and 27-29 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claims 23-26 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Muchherla et al. [US 20200133843 A1] teaches a memory system wherein timestamps are used to track the amount of elapsed time since valid data was written to a data block, and if exceeding a threshold the data block is flushed.
Hashimoto et al. [US 20160299715 A1] teaches a storage device for managing an expiration time of data written in a block and listing active blocks that have undergone garbage collection.
Oh et al. [US 20110271037 A1] teaches a storage device for recognizing a memory block including invalid data and performing garbage collection on the blocks containing invalid data.
Eluri et al. [US 20190370247 A1] teaches a database management system performing a delta merge operation including moving a dense timestamp block from delta storage to main storage.  If the quantity of timestamps in a dense timestamp block 
Per independent claim 1, the cited prior art references fail to teach or sufficiently suggest: 1) track write timestamps of the pages of data that have been marked as invalid; 2) retain a storage state stored for each page marked as invalid, wherein invalid data of the marked pages remain accessible via the storage states; 3) in response to a write timestamp of a page being beyond a retention time window, mark the page as expired, indicating that the page is an expired page; 4) reclaim the expired page for storage of new data during a garbage collection operation.
Per independent claim 9, the claim is the system claim corresponding to the memory device claim 1, and is allowable over prior art for the same reasons mutatis mutandis.
Per independent claim 15, the cited prior art references fail to teach or sufficiently suggest: 1) delta compressing, by the processing device, multiple pages marked as invalid at the memory device; 2) marking, by the processing device as reclaimable, each page of the multiple pages that has been delta compressed or has expired; 3) storing, by the processing device within a set of delta buffers of a local memory, deltas from the delta compressions to coalesce the deltas to page granularity; 4) writing, by the processing device to a delta block at the victim memory block, the deltas in response to the set of delta buffers not being able to store another delta.
Per independent claim 23, the cited prior art references fail to teach or sufficiently suggest: 1) in response to not detecting an expired delta block indexed within the block status table, selecting a victim data block comprising a block, of the plurality of blocks, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

20 October 2021